DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “(a) a position of the ultrasound transducers with respect to the anatomical feature of the subject and/or and (b) a distance between the ultrasound transducers” is grammatically incorrect.  “And/or” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the amendment to claim 1 which now requires both (a) and (b) in step (ii), claim 6 does not further define the subject matter of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner).
Regarding claims 1 and 6, Takashi discloses an ultrasound apparatus for medical examination of a subject (claim 1), comprising: a plurality of ultrasound transducers for emitting and receiving ultrasound waves and for providing different ultrasound signals based on the ultrasound waves (a plurality of elements that transmit and receive an ultrasonic signal, claim 1); a flexible and/or stretchable connection layer, attachable to the subject, wherein the ultrasound transducers are coupled to the connection layer (abstract, fixation attached to the arm of the subject and having a probe array 100 - fig.3, bending a film - fig.2b); and a processing 
Regarding claim 5, Takashi discloses further comprising a beam forming unit for focusing the ultrasound waves emitted by the ultrasound transducers, and wherein the beam forming unit is adapted to focus the ultrasound waves emitted by the ultrasound transducers based on at least one of: the relative position of the ultrasound transducers to each other and the position of the ultrasound transducers with respect to the anatomical feature of the subject (p.2, last paragraph – p.3, first paragraph).
	Regarding claim 9, Takashi discloses wherein determining the distance between the ultrasound transducers is based on the ultrasound waves emitted by one of the ultrasound transducers (claim 1, wherein the plurality of elements includes one ultrasound transducer, the claim as written is not limited to only one).

	Regarding claim 13, Takashi discloses a method for medical examination of a subject, comprising the steps of: emitting and receiving ultrasound waves by means of a plurality of ultrasound transducers (a plurality of elements that transmit and receive an ultrasonic signal, claim 1) attachable to the subject via a flexible and/or stretchable connection layer and providing a plurality of different ultrasound signals based on the ultrasound waves received by the plurality of ultrasound transducers (abstract, fixation attached to the arm of the subject and having a probe array 100 - fig.3, bending a film - fig.2b); determining, based on the ultrasound signals, a parameter indicative of (a) a position of the ultrasound transducers with respect to the anatomical feature of the subject (relative position information of the plurality of elements based on reception signals of the plurality of elements, claim 1) and/or and (b) a distance between the ultrasound transducers (the distance in the propagation direction of the echo of interest can be determined by the time from transmission to reception, Description, p.2, para 2); and determining, based on the determined parameter (a) a shape of the connection layer (calculates shape information of the probe as the relative position information, claim 3) and (b) 
	Regarding claim 15, Takashi discloses a non-transitory computer program product for medical examination of a subject, the non-transitory computer program product comprising computer-readable program code downloadable from a communications network, or storable on, or stored on a computer-readable storage medium, which computer-readable program code, when run on a computer causes the computer to perform the steps: controlling a plurality of ultrasound transducers, for emitting and receiving ultrasound waves (claim 1), attachable via a flexible and/or stretchable connection layer to the subject (abstract, fixation attached to the arm of the subject and having a probe array 100 - fig.3, bending a film - fig.2b) and providing a plurality of different ultrasound signals based on the ultrasound waves received by the plurality of ultrasound transducers (claim 1); determining a parameter based on the ultrasound signals, said signals derived from the ultrasound waves backscattered from an anatomical feature of the subject and received by the ultrasound transducer (Description, p. 2, para 2); wherein the at least one parameter indicative of (a) a position of the ultrasound transducers with respect to the anatomical feature of the subject (relative position information of the plurality of elements based on reception signals of the plurality of elements, claim 1) and (b) a distance between the ultrasound transducers (the distance in the propagation direction of the echo of interest can be determined by the time from transmission to reception, Description, p.2, para 2); and determining, based on the determined parameter (a) a shape of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) in view of Corley et al (2014/0303460).
Regarding claims 3 and 4, Takashi discloses the invention substantially as claimed, but fail to explicitly disclose an accelerometer and height detectors and corresponding determinations.
However, Corley et al teach in the same medical field of endeavor, an accelerometer, wherein the processing unit is adapted to determine a posture of the subject based on a signal received from the accelerometer ([0093]); and a plurality of height detectors associated to the ultrasound transducers for providing height signals corresponding to a height of the respective ultrasound transducer with respect to the anatomical features of the subject, wherein the processing unit is further configured to determine a parameter indicative of a posture of the subject based on the height signals ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable ultrasound of Takashi with the wearable accelerometer and height detectors as it would provide different sensing configurations to suit a variety of circumstances as set forth in Corley et al.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) in view of Zwirn (2013/0079641).

However, Zwirn teaches in the same medical field of endeavor, a light emitting device and a light detection device coupled to the processing unit, wherein the processing unit is further adapted to determine the shape of the connection layer based on the light detected by the light detection device (optical stand-alone array 106; [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound device of Takashi with a light emitting device and light detection device to determine a shape of the connection layer of Zwirn as it would provide a well-known locating sensor to provide position information as set forth in Zwirn ([0175]).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) in view of Wang et al (2013/0211261).
Regarding claim 11, Takashi discloses an optical fiber connected to the connection layer ([0381]), but fail to explicitly disclose determining a strain of an optical fiber and determine the shape based on the determined strain.
However, Wang et al disclose wherein an optical fiber is connected to the connection layer, wherein the processing unit is adapted to: determine a strain of the optical fiber based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical fiber of Takashi with determining strain and shape of Wang et al as it would provide a better resolution on the determination of the position of the device as set forth in Wang et al.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2009247511A – provided by Applicant in IDS, full English translation provided by Examiner) in view of Tamada (2016/0038117).
Regarding claims 16-18, Takashi discloses the invention substantially as claimed, but fails to explicitly disclose wherein the position of the ultrasound transducers with respect to the anatomical feature is determined based on amplitude detection.
However, Tamada teaches in the same medical field of endeavor, wherein the position of the ultrasound transducers with respect to the anatomical feature is determined based on amplitude detection ([0038] plurality of ultrasound transducers attached to the region of interest; [0067] determining the relative position of the blood vessel with respect to the ultrasound probe based on the amplitude data in the depth direction that are continuously obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the position of the ultrasound transducers with respect to the anatomical feature of Takashi with being based on amplitude detection as it .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 9-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793